Filed 10/16/14 In re Oscar F. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




In re OSCAR F., a Person Coming Under the Juvenile                                           C072309
Court Law.

THE PEOPLE,                                                                         (Super. Ct. No. J5701)

                   Plaintiff and Respondent,

         v.

OSCAR F.,

                   Defendant and Appellant.




         Appellant, Oscar F., appeals the juvenile court’s order of restitution. The court
imposed a 15 percent administrative fee, or approximately $20,000, in addition to
$135,032.12 in direct victim restitution. Oscar F. contends the 15 percent administrative




                                                             1
fee is unauthorized by statute and must be stricken. Oscar F. also argues insufficient
evidence supports the $135,032.12 victim restitution award.
        We agree the 15 percent administrative fee on the victim restitution award was
improper and that insufficient evidence supports the restitution award. We therefore
reverse the order and remand for further proceedings to allow the juvenile court to
determine the actual cost paid for the medical services rendered to the victim, rather than
the amount billed by the medical providers, and to issue a revised order of restitution.

                                 FACTS AND PROCEEDINGS

        A detailed recitation of the facts underlying Oscar F.’s offense is unnecessary to
resolve this appeal. Briefly summarized, Oscar F. and another individual assaulted
Adam M. with a metal bar in Lassen County, California. Adam M. sustained major
injuries, including facial lacerations, fractures, and a bleed in his brain. Although
initially treated in Susanville, due to the extent of his injuries, Adam M. was transferred
to medical facilities in Reno, Nevada, for treatment.
        Oscar F. had previously been declared a ward of the court pursuant to Welfare and
Institutions Code section 6021 for possessing a pocket knife and marijuana at school. On
May 7, 2012, a second section 602 juvenile wardship petition (602 petition) was filed in
Lassen County juvenile court alleging Oscar F. assaulted Adam M. with a deadly
weapon. (Pen. Code, § 245, subd. (a)(1) [count 1].)
        Oscar F. admitted the allegations of the 602 petition. At the dispositional hearing,
the juvenile court continued Oscar F. as a ward of the court, ordered him to serve a
variable commitment of between nine and 18 months and to complete the program at the
Bar-O-Boys Ranch, and ordered Oscar F. to perform 200 hours of community service.
The court reserved jurisdiction over the issue of victim restitution.



1   All unspecified statutory references are to the Welfare and Institutions Code.

                                              2
       Following a contested hearing on the victim restitution issue, the court ordered
Oscar F. to pay $135,032.12 in victim restitution jointly and severally with his parents, a
codefendant, and the codefendant’s parents. The court also imposed a 15 percent
administrative fee pursuant to Penal Code section 1203.1, subdivision (l), which equaled
approximately $20,000. Oscar F. timely appealed.

                                         DISCUSSION

                                              I.

                                     Standard of Review

       An appellate court reviews a challenge to the amount of victim restitution for
abuse of discretion. (People v. Taylor (2011) 197 Cal.App.4th 757, 761; see also In re
K.F. (2009) 173 Cal.App.4th 655, 661.) If, however, “the propriety of a restitution order
turns on the interpretation of a statute, a question of law is raised, which is subject to de
novo review on appeal.” (People v. Williams (2010) 184 Cal.App.4th 142, 146; In re
Alexander A. (2011) 192 Cal.App.4th 847, 852.)
       Oscar F.’s challenge to the restitution order is two-fold. He first claims that the
court lacked statutory authority to award the 15 percent administrative fee altogether.
Oscar F. therefore raises a purely legal issue of statutory interpretation that is resolved by
de novo review. Oscar F.’s second contention--that the record lacks substantial
evidentiary support for the $135,032.12 victim restitution award--challenges the amount
of victim restitution, which may only be set aside if the trial court abused its discretion in
making the award. With these principles in mind, we consider the merits of Oscar F.’s
appeal.




                                               3
                                              II.

           The 15 Percent Administrative Fee on the Victim Restitution Amount

       Oscar F. first argues that the juvenile court lacked statutory authority to impose the
15 percent administrative fee related to its order of restitution to the victim. We agree.
       At the outset, we must determine which statute governs Oscar F.’s restitution
obligations in this case. The trial court cited Penal Code section 1203.1, subdivision (l)
as the basis for imposing the 15 percent administrative fee. That statute, however,
governs restitution for adult offenders. (People v. Birkett (1999) 21 Cal.4th 226, 234
[Penal Code section 1203.1 governs an adult probationer’s liability for restitution to his
crime victims] (Birkett).) Oscar F. is a minor who was declared a ward of the court
pursuant to section 602. Oscar F.’s restitution obligations are therefore governed by
section 730.6. (In re Johnny M. (2002) 100 Cal.App.4th 1128, 1131 [“Section 730.6
governs restitution in cases where a minor is adjudicated a ward of the court pursuant to
section 602”].); Penal Code section 1203.1 simply does not apply to Oscar F.
       While the juvenile court erroneously relied on Penal Code section 1203.1 to
impose the administrative fee, we may sustain the court’s decision without embracing its
reasoning. (People v. McDonald (2006) 137 Cal.App.4th 521, 529.) Thus, we may
affirm the ruling if it is correct on any theory of the law applicable to the case, even if the
ruling was made for an incorrect reason. (Ibid.) We turn to the statute governing
juvenile restitution, section 730.6, to determine whether that statute authorized the
juvenile court to impose an administrative fee to collect the victim restitution award.
       Under that statute, a juvenile court may order a minor to pay restitution to a victim
who incurs any economic loss as a result of the minor’s conduct. (§ 730.6, subd. (a)(1);
In re Eric S. (2010) 183 Cal.App.4th 1560, 1562 [“Welfare and Institutions Code section
730.6 requires a juvenile ward to pay victim restitution for economic losses incurred as a
result of the ward’s criminal conduct”].) Section 730.6, subdivision (a)(2) requires the


                                               4
juvenile court to order a restitution fine and victim restitution. (§ 730.6, subd. (a)(2).)
Subdivision (q) expressly allows the juvenile court to impose a “fee to cover the actual
administrative cost of collecting the restitution fine, not to exceed 10 percent of the
amount ordered to be paid.” (§ 730.6, subd. (q) [italics added].) The statute, however, is
silent regarding the imposition of fees to cover costs related to victim restitution. (Ibid.)
       When interpreting a statute, we must ascertain the Legislature’s intent so as to
effectuate the law’s purpose. (People v. Franco (2009) 180 Cal.App.4th 713, 720.) In
determining this intent, we first consider the words of a statute, being careful to give
them their usual, ordinary meaning. (People v. Carron (1995) 37 Cal.App.4th 1230,
1236.) We do not, however, consider statutory language in isolation. (Franco, supra,
180 Cal.App.4th at p. 720.) Instead, we consider a statute’s entire substance to determine
the scope and purpose of the provision. (Id. at p. 721.) “ ‘ “That is, we construe the
words in question ‘ “in context, keeping in mind the nature and obvious purpose of the
statute. . . .” ’ ” [Citation.] ’ ” (Ibid.) If an ambiguity exists, “ ‘we may consider a
variety of extrinsic aides, including legislative history, the statute’s purpose, and public
policy’ ” when construing the statute. (Ibid.) But if the statute is “not ambiguous, the
plain meaning controls and resort to extrinsic sources to determine the Legislature’s
intent is unnecessary.” (In re Jennings (2004) 34 Cal.4th 254, 263.)
       Here, nothing in the language or purpose of section 730.6 leads us to believe that
the Legislature’s omission of an administrative fee for victim restitution was anything but
a deliberate choice. Had the Legislature intended for a restitution collection fee, it would
have expressly so stated like it did in section 730.6, subdivision (q) regarding the
restitution fine. Under the circumstances, we will not “insert what has been omitted”
from the statute. (Code Civ. Proc., § 1858; see also People v. Woodhead (1987)
43 Cal.3d 1002, 1010 [“when the drafters of a statute have employed a term in one place
and omitted it in another, it should not be inferred where it has been excluded”].)



                                               5
       We decline the People’s invitation to interpret the omission as a mere legislative
oversight. In 1994, the Legislature amended the laws regarding restitution by adult
offenders and, at the same time, “amended the Welfare and Institutions Code to provide
parallel restitutionary requirements for juvenile offenders.” (Birkett, supra, 21 Cal.4th at
pp. 240-241 & fn. 15 [discussing juvenile offenders’ liability for direct victim restitution
to fully compensate the victim’s economic losses as a result of their criminal conduct].)
The statutes that govern adult offenders’ restitution obligations explicitly authorize fees
when either restitution fines or victim restitution are imposed. (Pen. Code, §§ 1202.4,
subd. (l) & 1203.1, subd. (l).) Had the Legislature intended to permit fees in addition to
victim restitution in juvenile cases, it would have expressly done so, as it did with respect
to adult offenders.
       The People’s reliance on In re Imran Q. (2008) 158 Cal.App.4th 1316, does not
persuade us otherwise. Imran dealt with direct victim restitution--the recovery of
attorneys’ fees and costs spent to collect the victim’s economic losses--rather than
administrative fees. (Imran at pp. 1320-1321.) The court held the juvenile restitution
statute’s failure to mention attorneys’ fees and costs when defining economic losses was
a legislative oversight given that the adult restitution statute contained such language.
(Ibid.) Imran, however, did not address administrative fees, which do not constitute
recognized economic losses like the attorneys’ fees and costs to recover a restitution
award at issue in Imran. (Elisa B. v. Superior Court (2005) 37 Cal.4th 108, 118 [“an
opinion is not authority for a proposition not therein considered”].)
       Because section 730.6 does not expressly authorize a juvenile court to impose a 15
percent administrative fee on direct victim restitution awards against juvenile offenders,
and since we decline to imply such authority given the Legislature’s deliberate omission,
we conclude the court below erred in ordering Oscar F. to pay a 15 percent administrative
fee on the $135,032.12 restitution award. We therefore strike the 15 percent
administrative fee as unauthorized.

                                              6
       Given our conclusion that the 15 percent administrative fee was improper, we
need not address Oscar F.’s alternative argument that the county lacked authority to
collect an administrative fee calculated as a fixed percentage of the total amount of victim
restitution ordered.

                                            III.

               Sufficiency of the Evidence to Support the Restitution Award

       Oscar F. next contends the record lacks substantial evidence to support the
$135,032.12 victim restitution award. According to Oscar F., the court erred by awarding
Adam M. restitution in the amount of the billed medical expenses rather than a purported
lesser amount that Medi-Cal2 or other private insurance paid for the services rendered.
       We agree that a victim, like Adam M. here, whose medical expenses are paid
through Medi-Cal or some other form of private insurance, may recover as restitution no
more than the actual amount paid for the medical services provided even if that amount is
less than the amount originally billed by the medical provider. (See Howell v. Hamilton
Meats & Provisions, Inc. (2011) 52 Cal.4th 541, 566 (Howell) [“an injured plaintiff
whose medical expenses are paid through private insurance may recover as economic
damages no more than the amounts paid by the plaintiff or his or her insurer for the
medical services received or still owing at the time of trial”].) On this record, we cannot
determine whether the trial court calculated the victim restitution award using the proper
form of damages--paid amounts versus billed amounts. We therefore reverse the
restitution order and remand for the juvenile court to issue a new restitution order, which
shall include only those amounts paid by the victim or his or her insurance or Medi-Cal
for the medical services he received as a result of Oscar F.’s criminal conduct.



2  “Medi-Cal is California’s medical assistance program, which pays medical costs for
financially needy persons.” (In re Anthony M. (2007) 156 Cal.App.4th 1010, 1018.)

                                             7
       A “victim’s economic losses for medical expenses under section 730.6 are limited
to the amount of medical expenses paid or incurred by the victim. . . .” (In re
Anthony M., supra, 156 Cal.App.4th at p. 1015.) “ ‘[A]n award of damages for past
medical expenses in excess of what the medical care and services actually cost constitutes
overcompensation.’ ” (People v. Bergin (2008) 167 Cal.App.4th 1166, 1171-1172 [crime
victim incurred loss only in the amount the medical provider accepted as payment from
private insurance].) The concept of reimbursement for medical expenses, then,
“generally does not support inclusion of amounts of medical bills in excess of those
amounts accepted by medical providers as payment in full.” (In re Eric S., supra,
183 Cal.App.4th at p. 1566; see also Howell, supra, 52 Cal.4th at p. 566 [recoverable
medical expenses are the amounts paid by the victim or through private insurance]; Hanif
v. Housing Authority (1988) 200 Cal.App.3d 635, 640-641 [Medi-Cal beneficiary may
recover as damages from the tortfeasor only the amount Medi-Cal paid on his behalf].)
       In this case, the probation department recommended restitution for the victim’s
medical bills of $129,275.82. The probation department attached the victim’s medical
bills to justify the amount of the recommended restitution award. At the restitution
hearing on September 27, 2012, the parties stipulated to admission of a memorandum
(Exhibit 1) prepared by the victim’s mother listing the victim’s medical bills up through
September 20, 2012, as well as certain out-of-pocket expenses personally incurred by
Adam M.’s mother. Exhibit 1 showed the total amounts billed equaled $136,648.92,
which included the mother’s out-of-pocket expenses.
       The prosecutor informed the court that with the exception of item 1, which was a
bill from Banner Lassen Medical Center in the amount of $13,558, Medi-Cal had refused
to cover the items listed on Exhibit 1 because the medical services and care rendered to
Adam M. were provided in Nevada and not California. Since the medical services for
item 1 were rendered in California, the victim’s mother intended to submit that bill to
Medi-Cal for reimbursement. At the time of the restitution hearing, however, she had not

                                             8
yet submitted the bill. The prosecutor also stated that the mother’s insurance would
cover the remaining bills listed on Exhibit 1.
       Defense counsel joined in the prosecutor’s offer of proof and stipulated to the
above facts. Defense counsel objected only to items 16 and 17, which were the mother’s
out-of-pocket expenses. Based on this evidence and the parties’ stipulations, the court
subtracted items 16 and 17 from the total and awarded victim restitution in the amount
$135,032.12.
       Since the bill from Banner Lassen Medical Center had not been submitted to
Medi-Cal when the juvenile court entered the restitution order, there was no way to know
the final payment amount. (In re Anthony M., supra, 156 Cal.App.4th at p. 1019 [trial
court could not determine the total cost of the medical expenses because Medi-Cal had
not made its final payment at the time of the restitution hearing].) Because Medi-Cal
“payments are typically lower than the amounts normally charged by providers for their
services” (Olszewski v. Scripps Health (2003) 30 Cal.4th 798, 812), it is highly likely that
Medi-Cal may reimburse Banner Lassen for less than the $13,558 amount that was billed.
The court therefore erred in including the billed amount in the restitution order rather
than the amount actually paid by Medi-Cal, which was yet to be determined.
       Similarly, the record contains no evidence showing the mother’s insurance has
paid or will pay the full amounts billed by the medical providers for the remaining items
listed on Exhibit 1. While it is true the prosecutor said her insurance would cover the
bills, the record is silent on what the prosecutor actually meant by that phrase. Covering
the bills does not necessarily equate to paying the bills in full. It is well recognized that
medical providers often agree to accept an amount less than that stated in their bill as full
compensation for services rendered to an injured person. (Howell, supra, 52 Cal.4th at
p. 548 [“When a tortiously injured person receives medical care for his or her injuries, the
provider of that care often accepts as full payment, pursuant to a preexisting contract with
the injured person’s health insurer, an amount less than that stated in the provider’s

                                               9
bill”].) Thus, without knowing these final payment amounts at the restitution hearing, the
trial court lacked the ability to impose an appropriate restitution award. (In re
Anthony M., supra, 156 Cal.App.4th at p. 1019 [trial court could not determine the total
cost of the medical expenses because Medi-Cal had not made its final payment at the
time of the restitution hearing].)
       The Legislature provided for that possibility in section 730.6, subdivision (h),
which states that “[i]f the amount of loss cannot be ascertained at the time of sentencing,
the restitution order shall include a provision that the amount shall be determined at the
direction of the court at any time during the term of the commitment or probation.”
(§ 730.6, subd. (h).) We shall therefore reverse the order and remand the matter for
further proceedings to determine the total amount paid by the victim, Medi-Cal, or
private insurance for the medical services Adam M. received.

                                        DISPOSITION

       The order of restitution is reversed and the matter is remanded to the juvenile court
for further proceedings to determine the actual amount paid for the medical services
rendered to Adam M. Upon determining the appropriate amount, the court shall enter a
revised order of restitution. The revised restitution order shall not include a 15 percent
administrative fee on the victim restitution award.



                                                        HULL                   , Acting P.J.


We concur:


      ROBIE                  , J.


      MURRAY                 , J.


                                             10